DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on March 19, 2021 has been entered. Claims 1 and 4-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on October 21, 2020.

Response to Arguments
Applicant’s arguments see pages 7-9, filed March 19, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1 and 4-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “performing encoding including prediction and quantization on the first point cloud data to generate second encoded point cloud data, wherein the second point cloud data is encoded by a first encoding method, and the first point cloud data is encoded by a second encoding method different from the first encoding method. …” as the references only teach techniques for mesh based compression method for 3D data and point cloud based 3D compression techniques, however the references fail to explicitly define a process for performing the specified encoding techniques on point cloud data to generate a subset of the data and then applying two different encoding methods based on the initial feature data extracted in relation to a set threshold in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 12, 19, and 20, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 4-11 and 13-18, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2014 “Geometric 3D point cloud compression” – Reference is of particular relevance to the application as it discloses a 3D lossy compression system based on plane extraction which represent the points of each scene plane as a Delaunay triangulation and a set of points/area information. The compression system can be customized to achieve different data compression or accuracy ratios. 
US 2019/0180499 A1 – Reference is of particular relevance to the application as it discloses a ray is cast into a volume described by a volumetric data structure, which describes the volume at a plurality of levels of detail as geometric encoding is performed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619